94 S.E.2d 896 (1956)
244 N.C. 744
Nancy B. ROGERS and husband, L. W. Rogers, Petitioners,
v.
C. Lecton BRANTLEY, Southern Bond and Mortgage Company, Inc., Jessie C. Brantley, G. B. Brantley and wife, Katherine T. Brantley, Defendants.
No. 471.
Supreme Court of North Carolina.
November 7, 1956.
Taylor & Mitchell, Raleigh, for appellants.
J. L. Emanuel, Robert B. Broughton, Raleigh, for appellees.
PER CURIAM.
It being made to appear to this Court in connection with motion suggesting diminution of record that this special proceeding is still pending in the Superior Court, and that no final judgment has been entered, this Court holds ex mero motu that the appeals are fragmentary and premature, and, therefore, must be dismissed,and it is so ordered, preserving, nevertheless, exceptions of the respective parties to the said orders, staying execution of the orders, and holding in statu quo sufficient funds in the hands of the Clerk of Superior Court *897 for compliance with said orders, if eventually approved, all pending final determination of the proceeding.
Appeal dismissed.
JOHNSON, J., not sitting.